DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The dependency of claim 12, “The chord information extraction method according to claim 4, “should be changed to - - The chord information extraction method according to claim 11, - - .

Claims

The amendments to claims 1, 3, 8, 10, 16 and 17, the addition of new claims 18 and 19, and the cancellation of claim 15, have been accepted.

Allowable Subject Matter

Claims 1-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments and remarks, the previously relied upon prior art to Watanabe (US 2015/0096433) and Okazaki et al. (9,536,508), no longer teach or suggest all the limitations of the present claims. 
Independent claim 1 has been amended to more particularly distinguish over the cited prior art by including the following features:
“a determiner configured to determine whether the extracted character group follows a chord notation rule by determining whether one or more of the plurality of characters included in the extracted character group match one or more of a known plurality of characters corresponding to known chord information;
a corrector configured to, in a case where the determiner determines that the extracted character group does not follow the chord notation rule based on a determination that the one or more of the plurality of characters included in the extracted character group do not match the one or more of the known plurality of characters corresponding to the known chord information, correct the extracted such that the one or more of the plurality of characters included in the corrected extracted character group follow the chord notation rule by matching the one or more of the known plurality of characters corresponding to the known chord information.” 
None of the previously cited prior art disclose or suggest the highlighted features in combination with a character group extractor as claimed. 
Independent claim 8 has been amended in a similar manner.
New independent claim 18 includes the features: “the chord root rule defines a plurality of chord root character groups that represent a plurality of chord roots, and the chord type rule defines a plurality of chord type character groups that represent a plurality of chord types, and the determiner is configured to determine that the extracted character group follows the chord notation rule when the extracted character group includes (iii) any one of the plurality of chord root character groups defined by the chord root rule and (iv) any one of the plurality of chord type character groups defined by the chord type rule.”
New independent claim 19 includes the following features:
“a determiner configured to determine whether the extracted character group follows a chord notation rule;
a corrector configured to, in a case where the determiner determines that the extracted character group does not follow the chord notation rule, correct the extracted character group to a character group that follows the chord notation rule;
a position information acquirer configured to acquire position information representing a position of the extracted character group in the music score; and
a time position specifier configured to specify a time position in a music piece represented by the music score based on the acquired position information, wherein
the chord notation rule defines (i) a chord root rule in regard to a chord root and (ii) a chord type rule in regard to a chord type, and
the chord root rule defines a plurality of chord root character groups that represent a plurality of chord roots, and the chord type rule defines a plurality of chord type character groups that represent a plurality of chord types.”
None of the previously cited prior art disclose or suggest said highlighted features as claimed in combination.
After further search and consideration of the prior art, no other references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 8, 18 and 19, and dependent claims 2-7, 9-14, 16 and 17, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/26/2022